 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges a

ENTERE ——_. SERVED ON

UNITED STATES DISTRICT * Competes oF non

for the
District of Nev: SEP 0b 2019
United States of America )
. bene. ABE
JOSE ULISES ORNELAS chia Distret: District of a Dakota

Defendant ) Charging District’s Case No. 1:19-CR-160

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: Federal Building and United Sates Courthouse Courtroom No.: TBD |
220 East Rosser Avenue — |
| Bismarck, ND 58501 Date and Time: TBD :

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: September 6,2019 _ ba, 2 ‘ ol pe we 0 ok ee
__) Judge’ 's signature

a J. YOUCHAM, United States Magistrate Judge
Printed name and title

 
